DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group 1 in the reply filed on 11/02/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden.  This is not found persuasive because Group 1 is directed towards how the biometric sensor is configured to detect both the light from the display panel and light that is reflected by a finger for fingerprint sensor, whereas Group 2 is directed towards constructional details of the biometric sensor, such as the specifics of the silicon substrate, and the thickness of the photoelectric conversion element. Both of these inventions are distinct from each other, and are classified in different areas which require different fields of searching, thus presenting a search burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-27 are pending, of which Claims 21-27 have been withdrawn, leaving Claims 1-20 to be prosecuted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung  et al., US Patent Publication 2019/0013368, henceforth known as Chung, in further view of Mueller, US Patent Publication 2021/0042489.

Regarding Claim 1, Chung discloses an electronic device (Abstract; OLED panel embedder with a near-infrared organic photosensor), comprising: 
a display panel including a light emitter (Figures 2, 3, and 9; [0069-0082]; the OLED stack 300 and the NIR organic emitter 210 is considered to be the “display panel” as they includes light emitters), and 
a biometric sensor stacked with the display panel in a vertical direction extending perpendicular to an outer surface of the display panel, the biometric sensor being configured to detect light emitted from the display panel and reflected by a recognition target that is external to the electronic device (Figures 2, 3, and 9; [0069-0082]; a NIR organic photosensor stack 200 that is stacked underneath the OLED stack 300 in a vertical direction, and is configured to detect light emitted from the NIR organic emitter 210 and reflected by a finger 500), wherein the biometric sensor includes 
a substrate (Figures 2, 3, and 9; [0069-0082]; a substrate 110), and 
a photoelectric conversion element on the substrate, the photoelectric conversion element including a photoelectric conversion layer having wavelength selectivity (Figures 2, 3, and 9; [0069-0082]; the NIR organic photosensor stack comprises of an organic light-absorbing layer 221 that is configured to absorb light in an NIR wavelength).
However, Cheng does not explicitly disclose the substrate is a silicon substrate.
Mueller, US Patent Publication 2021/0042489, teaches that fingerprint sensor includes a substrate 60 that can be constructed from plastic (e.g., polyethylene terephthalate, polyethylene naphthalate, etc.), a metal foil (e.g., steel, aluminum, etc.), a semiconductor material (e.g., silicon), quartz, glass or any material that is suitable for depositing microelectronic structures in production ([0018];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Chung to further include the teachings of Mueller in order to provide the substrate is a silicon substrate. The motivation to combine these analogous arts is because Mueller provides various examples of material used for the substrate and states that the substrate can be any material that is suitable for depositing microelectronic structures in production (Mueller: [0018];).

Regarding Claim 3, The combination of Cheng and Mueller teaches wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum (Cheng: Figures 2, 3, and 9; [0069-0082]; the NIR organic photosensor stack comprises of an organic light-absorbing layer 221 that is configured to absorb light in an NIR wavelength).
Regarding Claim 4, The combination of Cheng and Mueller teaches wherein the display panel is configured to emit light of the visible wavelength spectrum, and the photoelectric conversion layer is configured to selectively absorb light of the at least a portion of the visible wavelength spectrum and is not configured to absorb light of the infrared wavelength spectrum (The examiner notes that because Claim 3’s limitation is written in the alternative, “wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum”, and the examiner has interpreted Claim 3 to be the portion of an infrared light, the examiner only needs to examine features directed towards that aspect. Therefore this claim is met by the combination of references.).

Regarding Claim 5, The combination of Cheng and Mueller teaches wherein the photoelectric conversion layer is configured to selectively absorb light of a full wavelength spectrum of about 400 nm to about 700 nm and is not configured to absorb light of a full wavelength spectrum of about 800 nm to about 20 μm (The examiner notes that because Claim 3’s limitation is written in the alternative, “wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum”, and the examiner has interpreted Claim 3 to be the portion of an infrared light, the examiner only needs to examine features directed towards that aspect. Therefore this claim is met by the combination of references.).

Regarding Claim 6, The combination of Cheng and Mueller teaches wherein the photoelectric conversion layer is configured to selectively absorb light of one of a blue wavelength spectrum, a green wavelength spectrum, or a red wavelength spectrum (The examiner notes that because Claim 3’s limitation is written in the alternative, “wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum”, and the examiner has interpreted Claim 3 to be the portion of an infrared light, the examiner only needs to examine features directed towards that aspect. Therefore this claim is met by the combination of references.).

Regarding Claim 7, The combination of Cheng and Mueller teaches  further comprising: an infrared light source configured to emit light in the infrared wavelength spectrum (Cheng: Figures 2, 3, and 9;; [0069-0082]; a NIR organic emitter 210), wherein the photoelectric conversion layer is configured to selectively absorb light in the at least a portion of the infrared wavelength spectrum (Figures 2 and 3; [0069-0082]; the NIR organic photosensor stack comprises of an organic light-absorbing layer 221 that is configured to absorb light in an NIR wavelength).
Regarding Claim 8, The combination of Cheng and Mueller teaches the photoelectric conversion element further comprises a first electrode and a second electrode facing each other, and at least one of the first electrode or the second electrode is a light-transmitting electrode (Cheng: Figures 2, 3, and 9; [0069-0082]; the NIR organic photosensor stack comprises of an organic light-absorbing layer 221 sandwiched between a first electrode 223 and  second electrode 225. The second electrode 225 is formed of a transparent electrode, such as ITO, IZO, AITO, carbon nanotube, graphene, nanosilver, or the like (light-transmitting electrode)).
Regarding Claim 9, The combination of Cheng and Mueller teaches, wherein the biometric sensor does not comprise any infrared cut-filter such that the electronic device does not comprise any infrared cut-filter (Cheng: Figures 2, 3, and 9; [0069-0082];. As seen in the figures there is no infrared cut-filter)
Regarding Claim 10, The combination of Chung and Mueller teaches wherein the biometric sensor does not comprise any color filter such that the electronic device does not comprise any color filter (Cheng: Figures 2, 3, and 9; [0069-0082];. As seen in the figures there is no color filter).
Regarding Claim 11, The combination of Chung and Mueller teaches wherein the display panel comprises a display area comprising the light emitter and configured to display light, and a non-display area excluding the display area, and the photoelectric conversion element at least partially overlaps the non-display area in the vertical direction (Cheng: Figures 8 and 9; [0069-0082]; [0094-0096]; as seen in Figure 9, there is an area between sub-pixels 2310R, 2130G and 2130B. The examiner considers are area occupied by these sub-pixels to be a “display area” as these sub-pixels are configured to emit light, and the area between these sub-pixels is considered by the examiner as being a “non-display area” where the NIR organic photosensor stack 200 is located partially in this “non-display area” in the vertical direction)..
Regarding Claim 12, The combination of Chung and Mueller teaches the display area comprises a sub-pixel array, the sub-pixel array including a plurality of first sub-pixels configured to display light of a blue wavelength spectrum, a plurality of second sub-pixels configured to display light of a green wavelength spectrum, and a plurality of third sub-pixels configured to display light of a red wavelength spectrum, and the photoelectric conversion element is at least partially between at least two sub-pixels of the sub-pixel array in a horizontal direction extending parallel to the sub-pixel array ((Cheng: Figures 8 and 9; [0069-0082]; [0094-0096]; the “display area” comprises of the sub-pixels 2310R, 2130G and 2130B that are each configured to emit light of their respective colors. As seen in Figure 9, the NIR organic photosensor stack is disposed between two of these sub-pixels 2310R and 2310G).
Regarding Claim 13, The combination of Chung and Mueller teaches wherein the light emitter comprises an organic light emitting material, a quantum dot, perovskite, or any combination thereof (Cheng: Figures 2, 3, and 9; [0069-0082]; OLED stack 300 ).



Claims 1, 3, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, and in further view of Mueller, US Patent Publication 2021/0042489.

Regarding Claim 1, Zeng discloses an electronic device (Abstract; Electronic device), comprising: 
a display panel including a light emitter (Figures 3-5; [0029-0036]; a display panel that includes a plurality of organic light-emitting structure 20), and 
a biometric sensor stacked with the display panel in a vertical direction extending perpendicular to an outer surface of the display panel, the biometric sensor being configured to detect light emitted from the display panel and reflected by a recognition target that is external to the electronic device (Figures 3-5; [0029-0036]; a fingerprint recognition unit 30, that is stacked with the display panel that includes the plurality of organic light-emitting structure 20 in the vertical direction. The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20), 
However, Zeng does not disclose wherein the biometric sensor includes 
a silicon substrate, and 
a photoelectric conversion element on the silicon substrate, the photoelectric conversion element including a photoelectric conversion layer having wavelength selectivity.
Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, discloses the biometric sensor (Abstract; [0002]; Figure 6; [0052]; an optical detector used for fingerprint sensing) includes 
a substrate ([0030]; a substrate of which the optical sensor is stacked sequentially over), and 
a photoelectric conversion element on the silicon substrate, the photoelectric conversion element including a photoelectric conversion layer having wavelength selectivity (Figure 1A-2; [0019-0028]; a photoelectric conversion unit, stacked on the substrate, that includes  a photoelectric conversion layer 2 inherently has a “wavelength selectivity”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Zeng to further include the teachings of Sun such that the fingerprint recognition unit 30 includes the optical sensor of Sun. The motivation to combine these analogous arts is because Sun’s optical sensor has an increased area of the photosensitive region which allows for improved sensitivity (Sun: [0025])
However, the combination of Zeng and Sun doesn’t explicitly teach a silicon substrate.
Mueller, US Patent Publication 2021/0042489, teaches that fingerprint sensor includes a substrate 60 that can be constructed from plastic (e.g., polyethylene terephthalate, polyethylene naphthalate, etc.), a metal foil (e.g., steel, aluminum, etc.), a semiconductor material (e.g., silicon), quartz, glass or any material that is suitable for depositing microelectronic structures in production ([0018];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng and Sun to further include the teachings of Mueller in order to provide the substrate is a silicon substrate. The motivation to combine these analogous arts is because Mueller provides various examples of material used for the substrate and states that the substrate can be any material that is suitable for depositing microelectronic structures in production (Mueller: [0018];).

Regarding Claim 3, The combination of Zeng, Sun, and Mueller teaches wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum (Zeng: Figures 3-5; [0029-0036]; the fingerprint recognition unit’s photoelectric conversion layer is configured to absorb light of the visible wavelength spectrum).

Regarding Claim 9, The combination of Zeng, Sun, and Mueller teaches wherein the biometric sensor does not comprise any infrared cut-filter such that the electronic device does not comprise any infrared cut-filter (Zeng: Figures 3-5; [0029-0036]; Sun: Figure 1A-2; [0019-0028]; the disclosure does not mention the use of an infrared cut-filter).

Regarding Claim 11, The combination of Zeng, Sun, and Mueller teaches the display panel comprises a display area comprising the light emitter and configured to display light, and a non-display area excluding the display area, and the photoelectric conversion element at least partially overlaps the non-display area in the vertical direction (Zeng: Figures 3-5; [0029-0036]; the examiner considers the area occupied by the individual light-emitting structures 21, 22, and 23 to be a “display area” 20 and the area between adjacent structures to be a “non-display area”, where the fingerprint recognition unit is shown to be at least partially overlap the non-display area in the vertical direction, as seen in Figure 3).
Regarding Claim 12, The combination of Zeng, Sun, and Mueller teaches wherein the display area comprises a sub-pixel array, the sub-pixel array including a plurality of first sub-pixels configured to display light of a blue wavelength spectrum, a plurality of second sub-pixels configured to display light of a green wavelength spectrum, and a plurality of third sub-pixels configured to display light of a red wavelength spectrum, and the photoelectric conversion element is at least partially between at least two sub-pixels of the sub-pixel array in a horizontal direction extending parallel to the sub-pixel array (Zeng: Figures 3-5; [0029-0036]; [0049]; the first organic light-emitting structure 21 is a red organic light-emitting structure, wherein the red organic light-emitting structure emits red light. The second organic light-emitting structure 22 is a green organic light-emitting structure, wherein the green organic light-emitting structure emits green light. The third organic light-emitting structure 23 is a blue organic light-emitting structure, wherein the blue organic light-emitting structure emits blue light. The red organic light-emitting structure, the green organic light-emitting structure and the blue organic light-emitting structure can be used together to achieve the purpose of color display. the fingerprint recognition unit is shown to be at least partially overlap the non-display area, which is between two adjacent structures, in the vertical direction, as seen in Figure 3).
Regarding Claim 13, The combination of Zeng, Sun, and Mueller teaches wherein wherein the light emitter comprises an organic light emitting material, a quantum dot, perovskite, or any combination thereof (Zeng: Figures 3-5; [0029-0036]; [0049]; organic light-emitting structure).



Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, in further view of Mueller, US Patent Publication 2021/0042489, and in further view of Ko et al., US Patent Publication 2019/0095674, henceforth known as Ko.

Regarding Claim 2, The combination of Zeng, Sun, and Mueller doesn’t explicitly teach wherein the biometric sensor is a CMOS sensor.
	However, Ko teaches wherein photosensors, used for fingerprint sensing, may be complementary metal-oxide-semiconductor (CMOS) image sensor ([0063]; [0115-0116]; ).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng, Sun, and Mueller to further include the teachings of Ko in order to provide wherein the biometric sensor is a CMOS sensor. The motivation to combine these analogous arts is because Ko teaches that photosensors can be but is not limited to a  CMOS image sensor (Ko: [0116];).

Claims 4-7, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, in further view of Mueller, US Patent Publication 2021/0042489, and in further view of Li et al., US Patent Publication 2017/0228580, henceforth known as Li.
	

Regarding Claim 4, The combination of Zeng, Sun, and Mueller teaches wherein the display panel is configured to emit light of the visible wavelength spectrum (Zeng: Figures 3-5; [0029-0036]; The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20 ), and the photoelectric conversion layer is configured to selectively absorb light of the at least a portion of the visible wavelength spectrum (Zeng: Figures 3-5; [0029-0036]; Sun: Figure 1A-2; [0019-0028]; The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20. Where the photoelectric conversion layer of the finger recognition unit 30 absorbs visible light)
	However, the combination of Zeng, Sun, and Mueller doesn’t explicitly teach the photoelectric conversion layer is not configured to absorb light of the infrared wavelength spectrum.
	Li et al., US Patent Publication 2017/0228580, teaches wherein a photosensor, comprising of a photoelectric conversion layer, is sensitive to light of a selected wavelength. ([0038]; [0050];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng, Sun, and Mueller to further include the teachings of Li in order to provide the photoelectric conversion layer is not configured to absorb light of the infrared wavelength spectrum. The motivation to combine these analogous arts is because Li teaches that the photoelectric conversion layer is made out of a material that allows to it o be sensitive to light of a selected wavelength (Li: [0038]; [0050];).

Regarding Claim 5, The combination of Zeng, Sun, Mueller, and Li teaches wherein the photoelectric conversion layer is configured to selectively absorb light of a full wavelength spectrum of about 400 nm to about 700 nm and is not configured to absorb light of a full wavelength spectrum of about 800 nm to about 20 μm (Zeng: Figures 3-5; [0029-0036]; Sun: Figure 1A-2; [0019-0028]; Li: [0038]; [0050];The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20. Where the photoelectric conversion layer of the finger recognition unit 30 absorbs visible light which is between the wavelength spectrum of about 400nm to 700nm which is the approximate range of the visible light wavelength spectrum, of which the organic light-emitting diodes are emitting light at).
Regarding Claim 6, The combination of Zeng, Sun, Mueller, and Li teaches wherein the photoelectric conversion layer is configured to selectively absorb light of one of a blue wavelength spectrum, a green wavelength spectrum, or a red wavelength spectrum (Zeng: Figures 3-5; [0029-0036]; Sun: Figure 1A-2; [0019-0028]; Li: [0038]; [0050];The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20. Where the photoelectric conversion layer of the finger recognition unit 30 absorbs red, green, and blue light which are the colors emitted by the organic light-emitting structure 20).
Regarding Claim 7, The combination of Zeng, Sun, Mueller, and Li teaches further comprising: an infrared light source configured to emit light in the infrared wavelength spectrum, wherein the photoelectric conversion layer is configured to selectively absorb light in the at least a portion of the infrared wavelength spectrum (The examiner notes that because Claim 3’s limitation is written in the alternative, “wherein the photoelectric conversion layer is configured to selectively absorb light of one of at least a portion of a visible wavelength spectrum, or at least a portion of an infrared wavelength spectrum”, and the examiner has interpreted Claim 3 to be the portion of visible light, the examiner only needs to examine features directed towards that aspect. Therefore this claim is met by the combination of references.)

Regarding Claim 15, Zeng discloses an electronic device (Abstract; Electronic device),  comprising: 
a biometric sensor, the biometric sensor including a plurality of elements (Figures 3-5; [0029-0036]; a plurality of fingerprint recognition unit 30 that make up a “biometric sensor”), and 
a display panel including a plurality of light emitting elements on a substrate (Figures 3-5; [0029-0036]; a display panel that includes a plurality of organic light-emitting structure 20 disposed on array substrate 10/11),, 
each light emitting element of the plurality of light emitting elements including a third electrode, a light emitting layer including a light emitter, and a fourth electrode(Figures 3-5; [0029-0036]; the light emitting structures 21, 22, and 23 each include a first electrode 211, an organic light emitting layer 213, and a second electrode 212).
However, Zeng does not explicitly disclose 
the biometric sensor including a plurality of photoelectric conversion elements on a silicon substrate, each photoelectric conversion element of the plurality of photoelectric conversion elements including 
a first electrode, 
a photoelectric conversion layer configured to absorb light in a visible wavelength spectrum and not configured to absorb light in an infrared wavelength spectrum, and
a second electrode.
Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, discloses the biometric sensor including a plurality of photoelectric conversion elements on a substrate, (Abstract; Figure 2 and 6; [0002]; [0019-0028]; [0030]; [0052];  a plurality of optical detectors 110 used for fingerprint sensing, the optical detector is disposed on a substrate5  ) includes 
a first electrode (Figure 1A-2; [0019-0028]; second electrode 3 ), 
a photoelectric conversion layer (Figure 1A-2; [0019-0028]; a photoelectric conversion layer 2), and
a second electrode (Figure 1A-2; [0019-0028]; first electrode 1 ),.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Zeng to further include the teachings of Sun such that the fingerprint recognition unit 30 includes the optical sensor of Sun. The motivation to combine these analogous arts is because Sun’s optical sensor has an increased area of the photosensitive region which allows for improved sensitivity (Sun: [0025])
However, the combination of Zeng and Sun doesn’t explicitly teach that the substrate is a silicon substrate and,
the photoelectric conversion layer configured to absorb light in a visible wavelength spectrum and not configured to absorb light in an infrared wavelength spectrum.
Mueller, US Patent Publication 2021/0042489, teaches that fingerprint sensor includes a substrate 60 that can be constructed from plastic (e.g., polyethylene terephthalate, polyethylene naphthalate, etc.), a metal foil (e.g., steel, aluminum, etc.), a semiconductor material (e.g., silicon), quartz, glass or any material that is suitable for depositing microelectronic structures in production ([0018];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng and Sun to further include the teachings of Mueller in order to provide the substrate is a silicon substrate. The motivation to combine these analogous arts is because Mueller provides various examples of material used for the substrate and states that the substrate can be any material that is suitable for depositing microelectronic structures in production (Mueller: [0018];).
However, the combination of Zeng, Sun, and Mueller doesn’t explicitly teach the photoelectric conversion layer configured to absorb light in a visible wavelength spectrum and not configured to absorb light in an infrared wavelength spectrum.
Li et al., US Patent Publication 2017/0228580, teaches wherein a photosensor, comprising of a photoelectric conversion layer, is sensitive to light of a selected wavelength. ([0038]; [0050];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng, Sun, and Mueller to further include the teachings of Li in order to provide the photoelectric conversion layer configured to absorb light in a visible wavelength spectrum and not configured to absorb light in an infrared wavelength spectrum. The motivation to combine these analogous arts is because Li teaches that the photoelectric conversion layer is made out of a material that allows to it to be sensitive to light of a selected wavelength (Li: [0038]; [0050];).

Regarding Claim 16, The combination of Zeng, Sun, Mueller, and Li teaches wherein the biometric sensor is configured to detect light reflected by a recognition target using light emitted from the display panel as a light source, wherein the recognition target is external to the electronic device (Zeng: Figures 3-5; [0029-0036]; The finger recognition unit 30 is configured to perform fingerprint recognition according to the light reflected via the touch body z1 that originates from the organic light-emitting structure 20).
Regarding Claim 17, The combination of Zeng, Sun, Mueller, and Li teaches wherein the display panel is configured to be closer to an exterior of the electronic device than the biometric sensor (Zeng: Figures 3-5; [0029-0036]; the display panel is closer to an  “exterior of the electronic device” than the fingerprint recognition unit 30 that is underneath it).

Regarding Claim 19, The combination of Zeng, Sun, Mueller, and Li teaches the light emitter is an organic light emitting material, a quantum dot, perovskite, or any combination thereof (Zeng: Figures 3-5; [0029-0036]; [0049]; organic light-emitting structure). 
Regarding Claim 20, The combination of Zeng, Sun, Mueller, and Li teaches wherein at least one photoelectric conversion element of the plurality of photoelectric conversion elements at least partially overlaps an area that is horizontally between at least two adjacent light emitting elements of the plurality of light emitting elements, the at least one photoelectric conversion element at least partially overlapping the area in a vertical direction (Zeng: Figures 3-5; [0029-0036]; [0049]; as seen in the figures, the fingerprint recognition unit is disposed in an area that overlaps that is horizontally between two organic light-emitting structures in a vertical direction).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, in further view of Mueller, US Patent Publication 2021/0042489, and in further view of Tada, US Patent Publication 2021/0313384.

Regarding Claim 8, The combination of Zeng, Sun, and Mueller teaches wherein the photoelectric conversion element further comprises a first electrode and a second electrode facing each other (Sun: Figure 1A-2; [0019-0028]; the photoelectric conversion unit, stacked on the substrate, includes  a first electrode 1 and a second electrode 2 with the photoelectric conversion layer 2 between the electrodes.).
	However the combination of Zeng, Sun, and Mueller doesn’t explicitly teach at least one of the first electrode or the second electrode is a light-transmitting electrode.
	Tada, US Patent Publication 2021/0313384, teaches wherein the electrodes that are used to sandwich a photoelectric conversion element, are made of a light-transmitting conductive material such as ITO ([0086-0087];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng, Sun, and Mueller to further include the teachings of Tada in order to provide at least one of the first electrode or the second electrode is a light-transmitting electrode. The motivation to combine these analogous arts is because Tada describes that the electrode material used for a photoelectric material is a light-transmitting conductive material (Tada: [0087];).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, in further view of Mueller, US Patent Publication 2021/0042489, and in further view of Guo, US Patent Publication 2019/0057242.

Regarding Claim 14, The combination of Zeng, Sun, and Mueller doesn’t explicitly teach teaches wherein a thickness of the biometric sensor is between about 50 nm and about 0.5 mm.
	However, Guo, US Patent Publication 2019/0057242, teaches wherein a thickness range of a biometric sensor, which is a fingerprint identification sensor, is 90 to 350 μm (90,000nm to 350000 nm or .09 mm to .35mm).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zeng, Sun, and Mueller to further include the teachings of Guo in order to provide wherein a thickness of the biometric sensor is between about 50 nm and about 0.5 mm. The motivation to combine these analogous arts is because guo teaches a thickness range of a biometric fingerprint sensor that falls within the range (range of 50nm to .5mm is equivalent to .05 μm to 500 μm).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US Patent Publication 2018/0158877, Zeng, in further view of Sun et al., US Patent Publication 2019/0012508, henceforth known as Sun, in further view of Mueller, US Patent Publication 2021/0042489, in further view of Li et al., US Patent Publication 2017/0228580, henceforth known as Li, and in further view of Song et al., US Patent Publication 2017/0300736, henceforth known as Song.

Regarding Claim 18, The combination of Zeng, Sun, Mueller, and Li doesn’t explicitly teach further comprising a battery, wherein the biometric sensor is between the display panel and the battery.
	However, Song et al., US Patent Publication 2017/0300736, teaches wherein a battery 220 is disposed underneath a display 160 and a fingerprint sensor 180 (Figure 4; [0100]; [0146];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of  Zeng, Sun, Mueller, and Li to further include the teachings of Song in order to provide  further comprising a battery, wherein the biometric sensor is between the display panel and the battery. The motivation to combine these analogous arts is because Song teaches an arrangement of components within an electronic device (Song: Figure 4; [0100]; [0146];)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699